DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 3, 7-9, 11, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al. (US 7,802,958) in view of Thunnissen (US 4,967,894).

Regarding claim 1, Garcia et al. teaches a trailer comprising: 
a hitch assembly connectable to a tow vehicle, see figure 3; 
a deck assembly, 10, positioned behind the hitch assembly and having a front end, a rear end, a first side and a second side, the deck assembly comprising: decking having a top surface, see figure 1; 
an axle assembly having: at least two axles, see figure 1 and 3; and wheels, 64, provided on the at least two axles; 
a first kicker roller, 32, adjacent the first side of the deck assembly; and 
a second kicker roller, 34, adjacent the second side of the deck assembly.
Garcia et al. does not teach that the first and second kicker rollers are positionable in a loading and transport position, as claimed.  
Thunnissen teaches a trailer with a deck assembly and rollers, 14, positionable in a loading and transport position, see abstract.  It would have been obvious to modify the rollers of Garcia et al. to be movable between loading and transport position, as taught by Garcia et al. in order to enable the rollers to be moved out of the way when not in use.
	
Regarding claims 2 and 3, Garcia et al. does not specifically teach the specific location of the kick rollers with respect to the end of the deck.  It would have been obvious to one of ordinary skill in the art to position the kick roller substantially 12 feet from the end of the deck, or less, as claimed since it has been held that rearrangement of parts if an invention involves only routine skill in the art.  In re Japiske,  181 F.2d 1019, 86 UQPQ 70 (CCPA 1950) 

Regarding claim 7, Garcia et al. teaches the rear end of the deck assembly is substantially equidistant from the first kicker roller and the second kicker roller, see figure 1.

Regarding claim 8, Garcia et al. teaches the first kicker roller partially extends across a width of the deck assembly and the second kicker roller partially extends across a width of the deck assembly, defining a space between the first kicker roller and the second kicker roller, see figure 1.

Regarding claim 9, Thunissen teaches the first kicker roller is provided in a bolster structure and the second kicker roller is provided in a bolster structure, see figure 1.

Regarding claim 11, Thunissen teaches each kicker roller comprises: a roller, 14; and an air bag, 15, the air bad inflatable to increase the height of the roller and place the kicker roller in the loading position and deflateable to decrease the height of the roller and place the kicker roller in the transport position, see figure 1.

Regarding claim 14, Garcia et al. teaches a belly roller, see rollers 12, provided in the decking between a front end of the deck assembly and the first kicker roller and the second kicker roller.

Regarding claim 15, Garcia et al. teaches the belly roller is provided closer to the front end of the deck assembly than the rear end of the deck assembly, see figure 1.

Regarding claims 16 and 17, Garcia et al. teaches the belly roller further comprises roller running substantially the full width of the decking of the deck assembly, see figure 2, where the roller sets cover substantially the full width of the decking.  Garcia et al. does not teach that the belly roller is retractable.
Thunnissen teaches a trailer with a deck assembly and rollers, 14, retractable rollers thar are positionable in a loading and transport position, see abstract.  It would have been obvious to modify the rollers of Garcia et al. to be movable between loading and transport position, as taught by Garcia et al. in order to enable the rollers to be moved out of the way when not in use.

Claim 1, 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hogervost (2010/0096903) in view of Thunnissen (US 4,967,894).

Regarding claim 1, Hogervost teaches a trailer comprising: 
a hitch assembly connectable to a tow vehicle, see figure 3; 
a deck assembly positioned behind the hitch assembly and having a front end, a rear end, a first side and a second side, the deck assembly comprising: decking having a top surface, see figure 1; 
an axle assembly having: at least two axles, see figure 1; and wheels provided on the at least two axles; 
Hogervost does not teach the first and second kicker roller.
Thunnissen teaches a trailer with a deck assembly and rollers, 14, positionable in a loading and transport position, see abstract.  It would have been obvious to combine the rollers of Thunnissen with the trailer of Hogervost in order to enable the cargo to be easily moved onto the trailer deck by used of the rollers.
	

Regarding claim 4, Hogervost teaches two axles and the combination of Hogervost and Thunnissen teaches the first kicker roller and the second kicker roller are positioned between the at least two axles.

Regarding claim 5, Hogervost teaches a third axle positioned between the at least two axles and the rear end of the deck assembly.

Regarding claim 6, Hogervost teaches the axle assembly comprises: a rear axle; middle axle; and front axle and the combination of Hogervost and Thunnissen teaches the first kicker roller and the second kicker roller are positioned between the front axle and the middle axle.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al. in view of  Thunnissen as applied to claim 1 above, and further in view of Berney et al.

Regarding claim 18, neither Garcia et al. nor nor Thunnissen teach a rear roller, as claimed.  Berney et al. teaches a trailer with a rear roller, 5, as claimed, see figure 1.  It would have been obvious to one of ordinary skill in the art to combine the rear roller of Berney et al. with the trailer of Garcia et al. in order to assist in loading cargo onto the trailer from the ground, so that cargo can roll easily onto the trailer.

Allowable Subject Matter
Claims 10, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art was not found to teach the specific structure as claimed in claims 10,12, and 13.  There is not motivation to modify the prior art to teach the specific features of claims 10, 12, and 13, as such these claims are found to be allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art cited on PTO-892 and not relied upon are further examples of trailers and trailer beds with rollers and show a generally state of the prior art, but do not teach the specific features claimed by applicant.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLIN S JOERGER whose telephone number is (571)272-6938. The examiner can normally be reached M-F 7:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAITLIN S JOERGER/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        



4 May 2022